125 F.3d 858
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Scott IOANE, Plaintiff-Appellant,v.Thomas V. SOTTILE, Defendant-Appellee.
No. 97-15364.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-96-20932-SW;  Spencer M. Williams, District Judge, Presiding.
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Michael Scott Ioane appeals pro se the district court's dismissal of his action alleging constitutional violations against Thomas V. Sottile, a United States Postal Inspector who prosecuted Ioane for illegal use of the mails to further a fraudulent work at home scheme.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion the district court's decision concerning the exhaustion of administrative remedies, see Girard v. Klopfenstein, 930 F.2d 738, 740 (9th Cir.1991), and we affirm.


3
It is undisputed that Ioane failed to exhaust his administrative remedies.  Ioane contends, however, that exhaustion of his administrative remedies would be futile because the United States Postal Service ("Postal Service") is biased.  This contention lacks merit because Ioane failed to allege facts showing that the Postal Service was biased other than alleging that the Postal Service, through Sottile, prosecuted him and the administrative law judge ruled against him.  See Joint Bd. of Control of the Flathead, Mission and Jocko Irrigation Dists. v. United States, 862 F.2d 195, 200 (9th Cir.1988) ("Objective and undisputed evidence of administrative bias would render pursuit of an administrative remedy futile.");  United States v. Litton Indus., 462 F.2d 14, 18 (9th Cir.1972) (administrative review not futile because plaintiff's allegations of bias purely speculative).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Sottile's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We need not address Ioane's remaining claims because they lack merit